Citation Nr: 0532644	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-15 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
left foot with non-healing wound and ulcer.

2.  Entitlement to a higher evaluation for the residuals of 
fracture of the left malleolus with post traumatic arthritis 
and limitation of motion, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher evaluation for degenerative 
arthritis of the right ankle, currently evaluated at 10 
percent disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to March 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2000 and 
by a supplemental statement of the case (SSOC) in which 
service connection for cellulitis of the left ankle, 
including a non-healing wound and ulcer was denied in 
November 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.

This case was previously before the Board in July 2004 when 
it was remanded for further development.  Unfortunately, as 
will be explained below, the Board finds it is necessary to 
again remand the issue of an increased evaluation for a left 
ankle disability for compliance with the instruction of the 
July 2004 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

The issues of service connection for cellulitis of the left 
foot with non-healing wound and ulcer, and a higher 
evaluation for the residuals of fracture of the left 
malleolus with post traumatic arthritis and limitation of 
motion addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's right ankle disability is manifested by 
complaints of pain; objective observations of full range of 
motion; and X-ray evidence of right talo-calcaneal joint 
obliteration/narrowing with suggestions of malposition and 
loss in height of the said talus, absent other abnormalities 
and ankylosis.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the right ankle are not met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, VCAA notification was not 
provided prior to the initial AOJ decision.  However, as 
above noted, this case was remanded in July 2004 in part to 
provide this notification.  Review of the record shows that 
the RO did issue a VCAA letter in July 2001 and again, 
following the July 2004 remand, in July 2004.  However, the 
letter did not contain notification that the veteran should 
provide "any evidence" in his possession pertaining to his 
claim, i.e., the 4th element.  Notwithstanding, in this 
letter, the RO notified the veteran that evidence and 
information was necessary to substantiate his claim for an 
increased evaluation and requested that he provide it.  In 
addition, the VA fully notified the veteran of what was 
required to substantiate his claim in the July 2002 statement 
of the case (SOC) and July 2005 SSOC.  Moreover, as noted 
above, the veteran's claim was remanded in July 2004 for 
further development, including that required by VCAA.  
Together, the VCAA letters, SOC and SSOC provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Following the July 2004 remand, the RO requested 
that the veteran identify any and all VA and non-VA health 
care providers who treated him for his left and right ankle 
disabilities.  The veteran responded in September 2004.  The 
RO obtained the service medical records, service personnel 
records, and previously identified VA and non-VA treatment 
records, as well as written statements from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for his right ankle in August 2000 and February 
2005.

In light of the foregoing, and as the veteran has identified 
no further records concerning his right ankle, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation for the Right Ankle Disability

The RO granted service connection for degenerative arthritis 
of the right ankle in a March 1997 rating decision and 
assigned a 10 percent evaluation effective January 23, 1995.  
The 10 percent evaluation has been confirmed and continued to 
the present.

In June 2000, the veteran filed a claim for increased 
evaluation for his right ankle disability.  The veteran 
argues that he experiences pain from his right ankle 
disability, and that it renders him unable to walk.  Based on 
these contentions, the veteran is requesting an increased 
evaluation for his right ankle disability.  

VA and non-VA treatment records, dated from January 2001 
through October 2002, and medical statements from the 
veteran's private treating physicians, Dr. Noel G. Yamzon and 
Joselito T. Dychioco, M.D., dated in March 2003 and September 
2004, respectively, reflect complaints of pain in the right 
ankle, but are primarily concerned with reports of 
observation and treatment, including hospitalization, 
concerning the left ankle rather than the right ankle.  As 
noted above, the left ankle disability is the subject of a 
remand immediately following this decision.  Hence, 
manifestations concerning the left ankle disability will not 
be considered herein.

An August 2000 VA examination report reflects complaints of 
right ankle pain and stiffness.  Pain is described as 
occurring almost every morning when he wakes.  He reported 
experiencing limitation in walking.  Flare-ups were reported 
to cause difficulty in ascending and descending stairs, and 
difficulty riding in his van.  He reported using a cane 
during flare-ups.  The examiner objectively observed the 
veteran to be unable to squat and to perform the heel/toe 
walk.  Range of motion in the right ankle was zero to 15 
degrees dorsiflexion, and zero to 40 degrees plantar flexion, 
with pain.  No limitation of motion was noted in the right 
ankle during flare-ups.  The examiner diagnosed right 
talocalcaneal arthritis.  

X-rays taken in conjunction with an October 2002 VA 
examination report reflect findings of malposition and 
possible ankylosis in the right talocalcaneal joint with 
increased hypertrophic arthritis, probably due to old trauma.  

A February 2005 VA examination report shows the veteran 
complained of pain and stiffness in his right ankle  No 
periods of flare-ups were then reported, and the veteran 
indicated he did not need any assistive devices for 
ambulation.  He reported being able to perform mild to 
moderate activities such as climbing up and down stairs, 
biking, and lifting and carrying loads. The examiner 
objectively observed the veteran to walk with a normal gait 
and to exhibit no unusual shoe wear.  The veteran was noted 
to ambulate fairly well without any assistance devices and 
report no difficulty in activities of daily living.  Range of 
right ankle joint motion was reported at zero to 20 degrees 
dorsiflexion in both active and passive, and after repeated 
motion.  Plantar flexion was zero to 35 degrees active and 
zero to 40 degrees passive.  After repeated motion, range of 
motion was zero to 35 degrees.  Ankylosis was not present, 
and the examiner noted no incoordination, excess 
fatigability, atrophy of muscles or weakened movement.  
Results of X-rays then taken reflect right talo-calcaneal 
joint obliteration/narrowing with suggestion of malposition 
and loss in height of the said talus.  An April 2005 addendum 
to this examination reflects that the veteran's claims file 
had been reviewed.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The current 10 percent rating was assigned under Diagnostic 
Code 5003, for degenerative arthritis of the right ankle.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The medical evidence shows that 
this criterion is met.  The right ankle joint was objectively 
observed to exhibit range of motion limited by 5 degrees in 
both plantar flexion and dorsiflexion, with pain in August 
2000.  In January 2005, dorsiflexion was not limited, but 
plantar flexion was limited by 10 degrees in active motion 
and 5 degrees in passive motion. 

A higher, 20 percent evaluation could be warranted under 
Diagnostic Code 5271 for "marked" limitation of motion of 
the ankle.  However, the medical evidence does not show that 
the required criteria are present.  Rather, the right ankle 
joint was objectively observed to exhibit range of motion 
limited by 5 degrees in both plantar flexion and 
dorsiflexion, with pain in August 2000.  In January 2005, 
dorsiflexion was not limited, but plantar flexion was limited 
by 10 degrees in active motion and 5 degrees in passive 
motion, but without pain on objective observation.  Moreover, 
it was noted that flare-ups in the right ankle caused no 
further limitation of motion in August 2000 and, in February 
2005, repeated motion was not shown to cause diminished range 
of motion, incoordination, excess fatigability, or weakened 
movement.  

Higher evaluations may also be warranted for ankylosis in the 
right ankle joint.  Diagnostic Code 5270 affords a 20 percent 
evaluation for ankylosis of the ankle in plantar flexion, 
less than 30 degrees, a 30 percent evaluation for ankylosis 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero and 10 degrees, or a 40 percent 
evaluation for ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
Diagnostic Code 5272 affords a 20 percent evaluation for 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 
through 5272 (2005).

However, the medical evidence does not show that the required 
evidence is present.  First, although X-ray results revealed 
a finding of possible ankylosis in the right talocalcaneal 
joint in October 2002, the Board notes that the remainder of 
the medical evidence of record simply does not reflect 
findings or observation of ankylosis.  The veteran has 
consistently exhibited an ability to move his right ankle 
joint, albeit with some limitation and pain upon motion.  
Second, the Board notes that, even assuming, without finding, 
that such ankylosis in the talocalcaneal joint is present, 
the veteran has not been observed to be in a poor weight 
bearing position, as would be required for the 20 percent 
evaluation under Diagnostic Code 5272.  Rather, while he has 
been observed to be unable to squat or perform heel and toe 
walking, and while he has complained of needing to use a cane 
and having difficulty walking and ascending and descending 
stairs during flare ups, he has been observed to ambulate 
fairly well, without assistive devices, to walk with a normal 
gait and to exhibit no unusual shoe wear.  Third, the medical 
evidence shows no findings of abduction, adduction, 
inversion, or eversion deformity.  Finally, recent X-ray 
findings, dated in February 2005, reflect malposition but no 
findings of ankylosis in the talocalcaneal joint.

Other higher, 20 percent. evaluations are proffered for 
malunion of the os calcis or astragalus with marked 
deformity, and for astragalectomy, under Diagnostic Codes 
5273 and 5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 
and 5274.

However, the medical evidence simply does not reflect that 
the veteran's right ankle condition is manifested by malunion 
of the os calcis or astragalus, or that he has undergone 
astragalectomy.

The Board concedes that the veteran manifests evidence of 
limited right ankle joint motion and X-ray findings of 
degenerative arthritis, which he is already being compensated 
for at the present, 10 percent, evaluation under the 
diagnostic code.  However, the Board finds that the medical 
evidence does not reflect that his right ankle disability 
manifests symptomatology approximating ankylosis in plantar 
flexion or less than 30 degrees, marked limitation of right 
ankle motion, ankylosis of the subastragalar or tarsal joint 
in poor weight-bearing potion, marked deformity of malunion 
of the os calcis or astragalus, or residuals of 
astragalectomy as required under Diagnostic Codes 5270 
through 5274.

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support an evaluation 
greater than 10 percent for the veteran's right ankle 
degenerative arthritis.

In evaluating the veteran's service-connected right ankle 
degenerative arthritis, the Board considered the disabling 
effects of pain and stiffness as indicated in the above 
discussions.  See DeLuca, supra.  Objective observations of 
pain and pain on motion were noted by the examiner and 
considered in the level of impairment and loss of function 
attributed to this disability.  The Board notes that these 
manifestations are contemplated in the evaluation already 
assigned for this disability.  The veteran reported flare-ups 
in August 2000 but not in February 2005.  Moreover, he 
indicated that he was able to perform his activities of daily 
living, albeit with some difficulty in August 2000.  The 
examiners have noted that  
flare-ups were not productive of greater limitation of motion 
in August 2000, and that, in February 2005, repetitive use 
was not productive of greater limitation of motion, 
incoordination, excess fatigability, or weakened movement.  
These manifestations are considered in the evaluation now 
assigned.  Consequently, the veteran's complaints alone do 
not support the assignment of an evaluation higher than the 
10 percent already granted for a right ankle disability.  As 
discussed above, the rating now assigned accounts for the 
pain and pain on motion and stiffness.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the right ankle 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Other symptoms required under the 
other diagnostic codes are either not present or considered 
in the 10 percent evaluation already afforded under 
Diagnostic Code 5271.  Specifically, the veteran has not 
undergone astragalectomy, as required under Diagnostic Code 
5274, nor does he manifest malunion of the os calcis or 
astragalus, as required under Diagnostic Code 5273.  Medical 
evidence does not evidence ankylosis of the subastragalar or 
tarsal joint in either good or poor weight-bearing positions, 
as required under Diagnostic Code 5272.  Finally, as 
discussed above, the veteran does not manifest symptomatology 
approximating ankylosis in plantar flexion or dorsiflexion or 
with abduction, adduction, inversion or eversion deformity as 
required under Diagnostic Code 5270.  Limitation of motion, 
as discussed above, is contemplated in Diagnostic Code 5003.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent hospitalization for his service-connected 
right ankle disability, and the evidence has not shown that 
his service-connected right ankle disability has markedly 
interfered with his employment.  Hence, the evidence does not 
make application of the schedular criteria impractical.  
Hence, extra-schedular consideration is not warranted.  


ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis of the right ankle is denied.


REMAND

As above noted, the veteran also seeks service connection for 
cellulitis of the left foot, to include a non-healing wound 
and ulcer, and an increased evaluation for his left ankle 
disability.

The Board reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.  As above noted, the Board remanded this claim for 
further development in July 2004, to include obtaining VA and 
non-VA records of treatment accorded the veteran for his left 
ankle disability, and for VA examination with an opinion as 
to whether or not other manifestations of the left ankle 
disability, including cellulitis and the non-healing wound 
and ulcer, were part and parcel of the service connected 
residuals of fracture of the left malleolus with post 
traumatic arthritic and limitation of motion.

The claims file now contains a February 2005 VA examination 
with an opinion.  An April 2005 addendum notes that the 
claims file had been reviewed.  However, the examiner did not 
discuss the September 2004 opinion of the veteran's private 
treating physician, Dr. Dychioco.  Moreover, the RO did not 
obtain Dr. Dychioco's treatment records and other records of 
treatment that the veteran reported in September 2004.  The 
Board finds, thus, that this claim must be remanded to the RO 
for compliance with the July 2004 Remand.  See Stegall, 
supra.

In addition, Dr. Dychioco's September 2004 opinion referenced 
other conditions he opined were part and parcel of the 
veteran's service-connected left foot disability.  The Board 
notes that the reasoning the physician provided and the 
history of medical treatment he reported are consistent with 
the medical evidence already of record.  Given the possible 
interrelationship of the conditions, and the veteran's 
arguments, the Board finds it would necessary to obtain the 
evidence before deciding if it is relevant. 

The Board notes that the RO issued a July 2005 rating 
decision denying service connection for cellulitis of the 
left foot.  However, the Board further observes that the RO 
initially denied this claim in a November 2003 SSOC, of which 
notice was given to the veteran.  The veteran responded in 
September 2004 with a notice of disagreement.  The RO 
recognized the notice of disagreement in a letter dated 
November 2004.  Because the RO treated the veteran's 
September 2004 statement as a notice of disagreement to the 
decision made in the November 2003 SSOC, and has made no 
effort to so inform the veteran otherwise, the Board will 
accept the September 2004 statement as a notice of 
disagreement to the denial of service connection for 
cellulitis of the left foot.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  In this regard, the appellant has not been 
provided a statement of the case regarding the issue of 
service connection for cellulitis of the left foot.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the medical 
records the veteran' identified in his 
September 2004 statement, including those 
of Dr. Dychioco, from AUF Medical Center 
in Angeles City, and from VA Medical 
Center Manilla-to include any and all 
fee agreement services-and any other 
identified health care providers the 
veteran may have identified that are not 
already of record.  

2.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  Following completion of the #1-2 
above, the RO should make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of his left foot 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
left foot disability, describe any 
current symptoms and manifestations 
attributed to the left foot condition, 
and provide diagnoses for any and all 
left foot pathology.  The examiner is 
requested to offer an opinion as to 
whether it is as likely as not that any 
manifestations of left foot pathology 
other than the left malleolus fracture 
with post traumatic arthritis and 
limitation of motion, are the result of 
his active service or any incident 
thereof; or are part and parcel or the 
result of the already service-connected 
left foot fracture residuals.

4.  The RO should issue an SOC regarding 
the issue of service connection for left 
foot cellulitis to include a non-healing 
wound and ulcer.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims for an 
increased evaluation for the residuals of 
fracture of the left malleolus with post-
traumatic arthritis and limitation of 
motion, in consideration of Esteban, 
supra.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


